          Case 2:20-cv-01552-KJD-NJK Document 18 Filed 02/09/21 Page 1 of 2




 1
 2
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                                    DISTRICT OF NEVADA
 8
     BALUMA, S.A.,
 9                                                       Case No.: 2:20-cv-01552-KJD-NJK
            Plaintiff,
10                                                                    ORDER
     v.
11                                                                 [Docket No. 17]
     VLADISLAV DAVYDOV,
12
            Defendant.
13
14         Pending before the Court is Defendant’s renewed motion to extend discovery deadlines,
15 which was filed on an emergency basis. Docket No. 17.
16         “The filing of emergency motions is disfavored because of the numerous problems they
17 create for the opposing party and the court resolving them.” Cardoza v. Bloomin’ Brands, Inc.,
18 141 F. Supp. 3d 1137, 1140 (D. Nev. 2015) (citing In re Intermagnetics America, Inc., 101 B.R.
19 191, 193–94 (C.D. Cal. 1989)). “Safeguards that have evolved over many decades are built into
20 the Federal Rules of Civil Procedure and the Local Rules of this court.” Mission Power Eng’g Co.
21 v. Continental Cas. Co., 883 F. Supp. 488, 491 (C.D. Cal. 1995). A request to bypass the default
22 procedures through the filing of an emergency motion impedes the adversarial process, disrupts
23 the schedules of the Court and opposing counsel, and creates an opportunity for bad faith
24 gamesmanship. Cardoza, 141 F. Supp. 3d at 1140–41. As a result, the Court allows motions to
25 proceed on an emergency basis in only very limited circumstances. See, e.g., LR 7-4(b)
26 (“Emergency motions should be rare”).
27         Here, Defendant submits that good cause exists to consider the instant motion on an
28 expedited basis. Docket No. 17 at 4. However, Defendant fails to discuss the “nature of the

                                                  1
           Case 2:20-cv-01552-KJD-NJK Document 18 Filed 02/09/21 Page 2 of 2




 1 emergency.” LR 7-4(a)(1). 1 In requesting an extension of discovery deadlines, Defendant merely
 2 submits that the instant motion should be heard on an expedited basis so the parties can “fully
 3 utilize the additional time should the Court be amenable to this request.” Docket No. 17 at 4.
 4 These circumstances do not justify emergency treatment whereby the motion cuts to the front of
 5 the line ahead of the many other matters pending before the Court. Cf. Mazzeo v. Gibbons, 2010
 6 WL 3020021, at *1 (D. Nev. July 27, 2010) (explaining that “other cases, motions filed, scheduled
 7 hearings and settlement conferences do not afford me the luxury of dropping everything to hear a
 8 party’s perceived ‘emergency’” and instead waiting to resolve the motion until it “has worked its
 9 way up the tall stack of matters on my desk”). A party’s “failure to effectively manage deadlines,
10 discovery, trial, or any other aspect of litigation does not constitute an emergency.” LR 7-4(b).
11         Accordingly, the Court declines to give the motion emergency consideration. Instead, the
12 motion will be briefed pursuant to the default briefing schedule and will be decided in the ordinary
13 course. 2
14         IT IS SO ORDERED.
15         Dated: February 9, 2021
16                                                               ______________________________
                                                                 Nancy J. Koppe
17                                                               United States Magistrate Judge
18
19
20
21
22
23
24
25
26
           1
            Defendant fails to comply with other requirements in LR 7-4 as well; however, the Court
27 need not address them.
28         2
               The Court expresses no opinion herein as to the merits of the motion.

                                                      2
